The appellant contends that under the court's findings of fact it conclusively appears that the property was by the board of equalization overvalued as compared with its value. It is argued that such act of the board was legally void, inasmuch as he would have to pay more than his proportionate share of the gross tax, a wrong to him in violation of the Constitution of the state. Article 8, § 1, Const. The article of the Constitution referred to expressly provides that all property owned by natural persons or corporations "shall be taxed in proportion to its value, which shall be ascertained as may be provided by law." The requirement that taxation of property shall be by value is, of course, mandatory. The words "its value" refer to the real value of the property. But there is no certain or *Page 676 
fixed standard by which the real value of real property can be ascertained. There are numerous elements and tests of value. It is generally a matter of estimate or opinion, at best, as of time and distances and the like, and about which witnesses the most competent to know often widely differ in particular instances, according to personal determination of the primary facts which support their conclusion. The constitutional provision is manifestly founded upon such recognized situation. Therefore, the conclusiveness of valuation must rest with such tax officers or tribunals, "as may be provided by law." A presumption of correct action will attend what they do and give prima facie support to their conclusions when apparently warranted by law, but this presumption is not conclusive in any case. A merely and purely arbitrary or capricious valuation made by such tribunal disproportionate to the property's value is ground for objection and cause for interfering with its action. Johnson v. Holland, 43 S.W. 71, 17 Tex. Civ. App. 210. A mere overvaluation, or what a court at a later time may think would have been a wiser opinion of amount of value, is not a ground for interference. Conclusively so after the tax tribunal has cited the property owner to show cause why the increased valuation should not be assessed and fixed. Duck v. Peeler, 11 S.W. 1111, 74 Tex. 268. In this case the trial court found as a fact that the gross valuation placed upon the appellant's property by the board of equalization was according to their best judgment of amount, honestly made, and not merely and purely arbitrary. And the court further found as a fact that, although the property was overvalued, as far as the evidence before the court showed, yet the mere fact of the gross overvaluation did not warrant the imputation of fraud, or arbitrariness, to the board in the light of all the facts. In the light of all the evidence it is difficult to say that such conclusion of the court was not authorized. It depended upon the weight of the evidence. The property was not a single lot or tract, but of several tracts with different acreage, dependent upon acreage, location, and improvements as to amount of value. The circumstances go to show that the board had an intelligent idea of the value, founded on reasonable and reliable primary facts upon which to reach the conclusion made of value. Therefore the appellant's failure to show cause when cited by the board precluded him from afterwards reopening or questioning the gross value as made by the board in the exercise of an honest judgment as to the gross amount. Duck v. Peeler, supra. At least the finding of value by the board could not be collaterally attacked, as here; the action of the board not being fraudulent or merely arbitrary. Consequently, accepting the fact, as the court must do, that the board made valuation of the property according to their best judgement of "its value," and that such board legally concluded it to be of such value as is here complained of, no constitutional objection would exist so as to make void the assessment complained of. The board's determination of the value would be deemed conclusive of the question, since there exists no legal ground to set it aside, as sought to be done.
The other assignments of error are each overruled as not authorizing a reversal of the case. The case was tried before the court, and, although a general denial was formally filed, the defense was in fact in the nature of confession and avoidance. The amount of valuation, it was claimed, was wrongful. The appellant did not contend that he was not liable for a tax, or that he had paid such tax for the year, or that there was no assessment of the tax. The amended answer offered in evidence expressly averred that appellant rendered the property for taxation. When parties allege matters of fact in their pleadings, such pleadings can be treated as statements of the real issues in the cause, and hence as admissions of the parties, having weight according to the circumstances of the case. Ry. Co. v. Wright, 64 S.W. 1001,27 Tex. Civ. App. 198. The tax rolls and delinquent list being before the court, it must be presumed that he inspected the same on objection to their introduction, and found them in compliance with legal requirements Only excerpts from such original records appear copied in the record on appeal. The parties have ably presented the two sides of the controversy to the trial court and on the appeal. We are of the opinion that the judgment should be affirmed.
Affirmed.